Title: From James Madison to John Parrish, 6 June 1790
From: Madison, James
To: Parrish, John


Sir
N. York June 6. 1790
I have been favored with yours of the 28th May and am much obliged by the friendly communication. The number of Vessels employed in the Trade to Africa is much greater than I should have conjectured. I hope it will daily diminish and soon cease altogether. This hope is the better founded since the return of Rho: Island under the jurisdiction of the Union. Should the evil still go on, it continues to be my opinion that the interposition of the Genl. Govt. ought to be applied as far as may be constitutional; as I am persuaded it must be your’s that such a remedy ought in prudence to be foreborne in case it be not absolutely necessary. At present I not only flatter myself that the necessity may not exist, but apprehend that a revival of the subject in Congs. would be equally unseasonable & unsuccessful. Future opportunities cannot be more and will probably be less so. With respect & esteem I am Sir Your friend & servant
Js. Madison Jr
